Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 1 of 10 PageID #: 1018




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------   X
                                                                    :
  RIZWAN RAJA,
                                                                    :
                                           Plaintiff,
                                                                    : MEMORANDUM DECISION
                                                                      AND ORDER
                             - against -                            :
                                                                    : 19-CV-1328 (AMD) (RER)
  JOHN W. BURNS and
  THE CITY OF NEW YORK,                                             :

                                           Defendants.              :

  ---------------------------------------------------------------   X

  ANN M. DONNELLY, United States District Judge:

           On April 15, 2019, Rizwan Raja brought this action against the City of New York and

  John W. Burns, the first deputy commissioner and supervising administrative law judge for the

  New York City Office of Administrative Trials and Hearings (“OATH”). He alleged violations

  of his Fourth, Fifth, and Fourteenth Amendment rights under 42 U.S.C. § 1983, and related

  claims arising under the New York City Charter and OATH rules after he was suspended from

  representing taxi drivers as an industry representative. (ECF No. 16.) On February 5, 2020, I

  granted summary judgment for the plaintiff on his federal and state procedural due process

  claims insofar as they related to his summary suspension and dismissed the remaining claims.

  (ECF No. 49.)

           The plaintiff and the City agreed to settle the case for $20,001, and signed a Rule 68

  Offer of Judgment on May 5, 2020. (ECF No. 51.) On July 24, 2020, the plaintiff moved for

  attorney’s fees totaling $89,775 for 189 hours. (ECF No. 54.) I referred the motion to

  Magistrate Judge Ramon Reyes for a Report and Recommendation.

           Judge Reyes issued a comprehensive Report and Recommendation on February 2, 2021,

  recommending that the Court grant the plaintiff’s motion, but reduce the total award to $30,888
Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 2 of 10 PageID #: 1019




  in fees and $400 in costs. (ECF No. 62.) Judge Reyes determined that the plaintiff’s request was

  excessive because the hourly rate that counsel sought—$475—exceeded the standard range in

  this district. Judge Reyes also considered the fact that the plaintiff was only partially successful,

  as well as counsel’s reliance on block billing for a portion of his total hours, which Judge Reyes

  found warranted an across-the-board reduction. Finally, Judge Reyes decided that the plaintiff

  was not entitled to compensation for the time he spent on the OATH hearing.

         The plaintiff filed a timely objection to Judge Reyes’s report. (ECF No. 64.) The

  plaintiff claims that Judge Reyes’s 40% reduction in total fees was unjustified, that his attorney,

  Daniel Ackman, should be compensated for his work on the OATH hearing, and that he was

  entitled to a higher hourly rate. I address each of the plaintiff’s arguments in turn.

                                     STANDARD OF REVIEW

         A district court “may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). A party’s objections

  must be specific; where a party “makes only conclusory or general objections, or simply

  reiterates [the] original arguments, the Court reviews the [r]eport and [r]ecommendation only for

  clear error.” Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008) (quoting Barratt v.

  Joie, No. 96-CV-324, 2002 WL 335014, at *1 (S.D.N.Y. Mar. 4, 2002)) (internal quotation

  marks omitted). The district judge must evaluate proper objections de novo and “may accept,

  reject, or modify the recommended disposition.” Fed. R. Civ. P. 72(b)(3).

         “[E]ven in a de novo review of a party’s specific objections,” however, “the court will not

  consider ‘arguments, case law and/or evidentiary material which could have been, but were not,

  presented to the magistrate judge in the first instance.’” Brown v. Smith, No. 09-CV-4522, 2012

  WL 511581, at *1 (E.D.N.Y. Feb. 15, 2012) (quoting Kennedy v. Adamo, No. 02-CV-1776. 2006



                                                    2
Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 3 of 10 PageID #: 1020




  WL 3704784, at *1 (E.D.N.Y. Sept. 1, 2006)) (alterations omitted). Moreover, “the district court

  is ‘permitted to adopt those sections of a magistrate judge’s report to which no specific objection

  is made, so long as those sections are not facially erroneous.’” Sasmor v. Powell, No. 11-CV-

  4645, 2015 WL 5458020, at *2 (E.D.N.Y. Sept. 17, 2015) (quoting Batista v. Walker, No. 94-

  CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)).

  I.      Fee Reduction

          Counsel submitted a request for attorney’s fees for 189 hours. Judge Reyes concluded

  that an across-the-board reduction of 40% was warranted because counsel employed block

  billing and included clerical tasks in his request for compensation. Observing that “fee awards

  under § 1988 were never intended to produce windfalls to attorneys,” Farrar v. Hobby, 506 U.S.

  103, 115 (1992), Judge Reyes also found that a fee reduction was appropriate because of the

  plaintiff’s limited success in the litigation. The plaintiff objects, arguing that block billing is

  permitted and that the other entries are neither vague nor otherwise improper. (ECF No. 64 at

  14.) In the alternative, he argues that the Court should reduce his request by at most five percent

  of the total billable time. (Id.)

          While I agree that block billing is not per se unreasonable, Merck Eprova AG v. Gnosis

  S.p.A., 760 F.3d 247, 266 (2d Cir.2014), “[a]s a general rule, [the practice] is disfavored,”

  Marshall v. Deutsche Post DHL, 2015 WL 5560541, at *12 (E.D.N.Y. Sept. 21, 2015). Block

  billed time entries cannot “frustrate[] meaningful review of the reasonableness of the claimed

  hours.” Hines v. City of Albany, 613 F. App’x 52, 55 (2d Cir. 2015) (citing Adorno v. Port Auth.

  of N.Y. & N.J., 685 F. Supp. 2d 507, 515 (S.D.N.Y.2010) (“While block-billing is disfavored and

  may lack the specificity for an award of attorneys’ fees, it is not prohibited as long as the court

  can determine the reasonableness of the work performed.”). See also Molefi v. Oppenheimer



                                                     3
Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 4 of 10 PageID #: 1021




  Trust, 2007 WL 538547, at *7–8 (E.D.N.Y. Feb.15, 2007) (“[B]lock billing renders it difficult to

  determine whether, and/or the extent to which, the work done by . . . attorneys is duplicative or

  unnecessary.”). Indeed, “[i]n the context of fee applications, ‘block-billing makes it difficult if

  not impossible for a court to determine the reasonableness of the time spent on each of the

  individual services or tasks provided.’” Marshall, 2015 WL 5560541, at *12 (quoting Sheet

  Metal Workers’ Nat. Pension Fund v. Coverex Corporate Risk Solutions, 2015 WL 3444896, at

  *12 (E.D.N.Y. May 28, 2015) (citations omitted) (collecting cases)).

         As Judge Reyes observed, Mr. Ackman used block billing for 23 of his 51 entries,

  accounting for approximately 64.1 of the total 138.8 hours, not including the time he spent on the

  OATH proceeding. (ECF No. 55-7.) Mr. Ackman argues that that the entries are sufficiently

  detailed to allow the court to make a judgment about the reasonableness of the total hours billed

  because they average only 2.8 hours per entry. (ECF No. 64 at 13.) “Although each individual

  use of block billing does not encompass a large span of time—when considered in the aggregate,

  the prevalence of these types of entries significantly impedes the court’s ability to assess whether

  the time expended on any given task was reasonable.” Div. 1181 Amalgamated Transit Union-

  New York Employees Pension Fund v. D & A Bus Co., Inc., 270 F. Supp. 3d 593, 625 (E.D.N.Y.

  2017) (internal quotation and citation omitted). A significant amount of the time Mr. Ackman

  expended on this matter—about 46%—was block billed. As Judge Reyes explained, the reliance

  on block-billed time, even if each individual block-billed entry was relatively short, makes it

  impossible to discern whether counsel’s work was reasonable under the circumstances. Aiello v.

  Town of Brookhaven, 2005 WL 1397202, at *3 (E.D.N.Y. June 13, 2005) (“[B]ecause block

  billing renders it difficult to determine whether, and/or the extent to which, the work done by . . .




                                                    4
Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 5 of 10 PageID #: 1022




  attorneys is duplicative or unnecessary, courts apply percentage cuts where there is ‘a substantial

  amount’ of block billing in a fee request.” (internal quotations and citation omitted)).

         Judge Reyes was also right to point out that some of the time entries are vague, excessive

  or duplicative. Simmons v. New York City Dep’t of Corr., 2008 WL 4303474, at *6 (S.D.N.Y.

  Sept. 16, 2008) (“[T]he district court must account for duplicative or repetitive work to ensure

  that the . . . fees represent only work that was necessary to the litigation and a cost efficient use

  of co-counsel and outside counsel.” (internal quotations and citation omitted)). For example, Mr.

  Ackman submitted multiple successive entries in which he billed for “prep for oral argument;”

  he included additional detail in only one of those entries. (ECF No. 55-7.) While the plaintiff

  argues that these vague entries are comparatively limited, they must be viewed in conjunction

  with counsel’s reliance on block billing in assessing whether a reduction is proper.

         Moreover, the plaintiff was only partially successful on his claims. When a plaintiff has

  achieved partial success, “[t]he most important factor in determining a reasonable fee for a

  prevailing plaintiff is ‘the degree of success obtained.’” LeBlanc–Sternberg v. Fletcher, 143

  F.3d 748, 760 (2d Cir. 1998) (quoting Pino v. Locascio, 101 F.3d 235, 237 (2d Cir. 1996)); see

  also Hensley v. Eckerhart, 461 U.S. 424, 436 (1983) (noting that “[i]f a plaintiff has achieved

  only partial or limited success, the product of hours reasonably expended on the litigation as a

  whole times a reasonable hourly rate may be an excessive amount . . . even where the plaintiff's

  claims were interrelated, non-frivolous, and raised in good faith”).

         As the City points out, the plaintiff “sought vast relief, including a judgment declaring

  that all Defendants violated the federal constitution, New York common law, and local law; a

  declaration that the OATH rules under which he was prosecuted were unconstitutionally vague; a

  declaration that his suspension without a fair hearing was unconstitutional; a declaration that he



                                                     5
Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 6 of 10 PageID #: 1023




  was entitled to a hearing at which he could present evidence and state his defenses; an order that

  his name be removed from the published list of suspended or barred OATH representatives;

  compensatory damages including for lost income, out of pocket expenses, and emotional harm;

  punitive damages against ALJ Burns; and an order awarding disbursements, costs, and attorney’s

  fees.” (ECF No. 65 at 15.) The plaintiff was successful on his state and federal procedural due

  process claims, but only insofar as they related to his summary suspension; the Court rejected his

  claims against ALJ Burns, for injunctive relief, and for structural changes in the OATH process.

         Under these circumstances, it was entirely appropriate to conclude that a reduction was

  warranted. “One acceptable method for ‘trimming fat’ from a fee application, and one that

  consumes fewer judicial resources than a painstaking review of each time-entry, is for the court

  to impose an ‘across-the-board percentage’ cut of the total amount of time claimed.” Llolla v.

  Karen Gardens Apartment Corp., 2014 WL 1310311, at *12–13 (E.D.N.Y. Mar. 10, 2014),

  (quoting In re “Agent Orange” Prods. Liab. Litig., 818 F.2d 226, 237–38 (2d Cir. 1987)). See

  also Kirsch v. Fleet Street, Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (affirming 20% reduction “for

  vagueness, inconsistencies, and other deficiencies in the billing records”); U.S. Football League

  v. Nat’l Football League, 887 F.2d 408, 415 (2d Cir. 1989) (affirming 30% reduction for

  vagueness in certain time entries); Caban v. Employee Sec. Fund of the Elec. Products Indus.

  Pension Plan, 2015 WL 7454601, at *8 (E.D.N.Y. Nov. 23, 2015) (33% reduction in overall

  hours spent due to block billing, vague entries, and excessive time spent on certain routine

  tasks); Gagasoules v. MBF Leasing LLC, 296 F.R.D. 107, 112 (E.D.N.Y. 2013) (40% reduction

  due to vague and unrelated entries). I find that Judge Reyes’s across-the-board cut of 40% was

  appropriate.




                                                  6
Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 7 of 10 PageID #: 1024




  II.     OATH Hearing

          Judge Reyes also excluded from the fee award the time that counsel spent on the OATH

  litigation. Characterizing the OATH proceedings as “part and parcel” of this action because he

  was able to use evidence in his motion for summary judgment, the plaintiff says that Judge

  Reyes abused his discretion. (ECF No. 64 at 15-17.) I conclude that Judge Reyes was correct.

          The plaintiff concedes that as a general matter, attorney’s fees are not available for work

  performed in administrative proceedings. Murray ex rel. Murray v. Mills, 354 F. Supp. 2d 231,

  239 (E.D.N.Y. 2005). He argues, however, that this case falls within the exception to that rule,

  because the work he did on the OATH proceeding “was both useful and of a type ordinarily

  necessary to advance” the subsequent § 1988 civil rights litigation. N. Carolina Dept. of Transp.

  v. Crest St. Community Council, Inc., 479 U.S. 6, 15 (1986). Judge Reyes concluded that the

  exception did not apply because counsel “fail[ed] to explain how any additional hours expended

  on the OATH hearing were useful or necessary to advance his federal case.” (ECF No. 62 at 12.)

  I agree. The plaintiff’s Section 1983 claim did not require him to “obtain relief or exhaust [his]

  remedies through administrative proceedings.” Murray, 354 F. Supp. 2d at 239 (E.D.N.Y.

  2005). Indeed, the plaintiff requested a stay of the OATH proceeding in order to seek injunctive

  relief in federal court. Thus, the administrative proceeding was not “necessary to advance” his

  federal civil rights claims.

          Nor am I persuaded by the plaintiff’s argument that the OATH proceeding was useful and

  necessary to his success on summary judgment or that the facts adduced at the OATH

  proceeding contributed to his success. (ECF No. 64 at 16-17.) In his brief, the plaintiff cited

  testimony and evidence from the administrative proceeding, but most of the facts upon which he

  relied were from his declaration, which does not cite the OATH hearing. (ECF Nos. 23-7, 28.)



                                                   7
Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 8 of 10 PageID #: 1025




  Nor did I rely on evidence adduced at the OATH proceeding in my summary judgment decision.

  Raja v. Burns, 2020 WL 568236 (E.D.N.Y. Feb. 5, 2020). As Judge Reyes pointed out, all of the

  information upon which I relied was in the plaintiff’s “possession at the time he filed the initial

  complaint.” (ECF No. 62 at 11.) 1

          Under these circumstances, Judge Reyes was correct to exclude the time Mr. Ackman

  spent on the OATH proceeding in the calculation of attorney fees.

  III.    Hourly Rate

          Finally, the plaintiff disagrees with Judge Reyes’s recommendation that counsel’s hourly

  rate be reduced from $475 to $400 per hour. According to the plaintiff, the current range for

  hourly rates in civil rights litigation is not $300 to $450 per hour, and there are two cases in

  which in which attorneys were awarded up to $500 an hour. (ECF No. 64 at 18.)

          First, and not surprisingly, Judge Reyes accurately quoted the prevailing rates in this

  district. “In the Eastern District of New York, prevailing rates range from $300 to $400 per hour

  for experienced attorneys, $200 to $300 per hour for senior associates, and $100 to $150 per hour

  for junior associates.” Callari v. Blackman Plumbing Supply, Inc., 2020 WL 2771008, at *9

  (E.D.N.Y. May 4, 2020), report and recommendation adopted, 2020 WL 2769266 (E.D.N.Y.

  May 28, 2020) (collecting cases). Some “[c]ourts have recognized slightly higher ranges in this

  district of $300–$450 per hour for partners, $200–$300 per hour for senior associates, and $100–

  $200 per hour for junior associates.” Cabrera v. Schafer, 2017 WL 9512409, at *2 (E.D.N.Y.




  1
   Cullen v. Fliegner 18 F.3d 96 (2d Cir. 1994) does not compel a different result. There, the Second
  Circuit upheld the district court’s decision to award a “discrete portion” of the attorney fees incurred in an
  administrative proceeding. Id. at 106. The attorney’s calculation excluded the time devoted to the
  disciplinary proceeding that did not relate to the district court action. Id. Here, in contrast, the plaintiff
  did not identify the evidence from the administrative proceeding that affected the summary judgment
  ruling, even though Judge Reyes suggested that he do so.

                                                        8
Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 9 of 10 PageID #: 1026




  Feb. 17, 2017), report and recommendation adopted, 2017 WL 1162183 (E.D.N.Y. Mar. 27,

  2017) (collecting cases).

         While courts in two recent cases have awarded higher fees, the standard is still $300 to

  $400 per hour for experienced attorneys. See HVT, Inc. v. Port Auth. of New York & New Jersey,

  2018 WL 6079932, at *3 (E.D.N.Y. Nov. 21, 2018) (a $525 hourly rate was reasonable for

  partners with “over twenty years of experience in automotive-title cases”); New York Ass’n for

  Retarded Children v. Cuomo, 2019 WL 3288898, at *5 (E.D.N.Y. July 22, 2019) (a $500 hourly

  rate was appropriate for attorneys with over or close to 30 years of experience in civil rights

  cases who successfully negotiated a permanent injunction on behalf of a class of plaintiffs with

  intellectual and developmental disabilities). The plaintiff has not demonstrated that Mr.

  Ackman’s representation warrants an upward departure from the standard fee range. Mr.

  Ackman is an experienced and very capable attorney who achieved some success for his client.

  This case, however, was not particularly complex, and the plaintiff was not successful on a

  significant portion of his claims.

         In short, Judge Reyes undertook a thoughtful assessment of Mr. Ackman’s experience

  and expertise, the complexity of the case and the degree of success the plaintiff achieved. There

  was no error in his decision that $400 an hour—at the top of the standard fee range in this

  district—was appropriate.




                                                   9
Case 1:19-cv-01328-AMD-RER Document 66 Filed 03/23/21 Page 10 of 10 PageID #: 1027




                                            CONCLUSION

          For the reasons stated above, I adopt the Report and Recommendation in its entirety. The

   plaintiff is awarded $30,888 in attorney’s fees and $400 in costs.



   SO ORDERED.

                                                          s/Ann M. Donnelly
                                                        ___________________________________
                                                        ANN M. DONNELLY
                                                        United States District Judge

   Dated: Brooklyn, New York
          March 23, 2021




                                                   10
